Citation Nr: 1119109	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-36 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, including service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2006 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In March 2008, the RO increased the Veteran's disability rating for his service-connected PTSD to 70 percent, effective November 19, 2007.  In December 2006, the RO denied the Veteran's TDIU claim.

The Board notes that a March 2011 statement was received from the Veteran after the February 2009 supplemental statement of the case was issued.  An April 2011 brief from the Veteran's representative waived consideration of this evidence by the agency of original jurisdiction (AOJ).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran is currently service connected for PTSD; diabetes mellitus, type II; and erectile dysfunction associated with diabetes mellitus, type II.  A review of the claims folder reveals that in a March 2011 statement the Veteran contended that he is claiming an increased rating for his service-connected diabetes disability.  Additionally, the Veteran contended that he has been diagnosed with an ischemic heart condition.  Because adjudication of these claims may impact the adjudication of the Veteran's TDIU claim, the Board concludes that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the claims for entitlement to service connection for an ischemic heart condition and for an increased rating for diabetes mellitus, type II, must be remanded to be adjudicated along with the Veteran's TDIU claim.

With respect to the Veteran's claim for an increased rating for his service-connected PTSD, the Board notes that the Veteran was last afforded a VA examination to evaluate his PTSD in December 2008.  It has now been more than two years since the Veteran was last evaluated and a matter critical to the adjudication of initial rating claims is the identification of the level of disability which corresponds with various stages of the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (adjudication of the claim should include consideration of whether a "staged rating," the assignment of different ratings for distinct periods of time, is appropriate based on the facts found).

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board believes that supplemental information is required prior to the adjudication of the PTSD claim on appeal, and that a current evaluation of the Veteran's service-connected PTSD would prove helpful in adjudicating the merits of the increased rating claim and the TDIU claim.  Therefore, a new and contemporaneous VA examination should be administered to determine the manifestations and level of severity associated with the Veteran's PTSD.  See 38 C.F.R. § 3.159 (2010); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran receives regular treatment from the Jackson VA Healthcare System, and records of VA care dated since December 2008 have not been associated with the claims file.  Under the law, VA must obtain any outstanding VA records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's treatment records from the Jackson, Mississippi VA Healthcare System, dated since December 2008.  

2.  After complying with the duty to notify and assist, adjudicate the claims for entitlement to service connection for an ischemic heart condition and for an increased disability rating for diabetes mellitus, type II. Provide the Veteran with appropriate notice of the rating decision for these claims and of his appellate rights.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should also provide an opinion with respect to whether the Veteran's service-connected disabilities (i.e., PTSD, diabetes mellitus, erectile dysfunction, and any other disability that has been adjudicated as service connected) render him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the claims file to ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's PTSD and TDIU claims on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


